

115 S2406 IS: Advancing Cutting-Edge Research Act
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2406IN THE SENATE OF THE UNITED STATESFebruary 8, 2018Mr. Alexander (for himself, Mrs. Murray, Mr. Young, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo advance cutting-edge research initiatives of the National Institutes of Health.
	
 1.Short titleThis Act may be cited as the Advancing Cutting-Edge Research Act or the ACE Research Act.
 2.Advancing cutting-edge researchSection 402(n)(1) of the Public Health Service Act (42 U.S.C. 282(n)(1)) is amended— (1)in subparagraph (A), by striking or;
 (2)in subparagraph (B), by striking the period and inserting ; or; and (3)by adding at the end the following:
				
 (C)high impact cutting-edge research that fosters scientific creativity and increases fundamental biological understanding leading to the prevention, diagnosis, or treatment of diseases and disorders, or research urgently required to respond to a public health threat..